DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 09/07/2021 have been fully considered and they are persuasive. See discussion below.

Claim Rejections - 35 USC § 102 and 103 - withdrawn
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

All prior art rejections are withdrawn because claims 6-13 are cancelled. 
Double Patenting - withdrawn
The rejection of Claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1,14 of US Patent No. 8334237 is withdrawn. The ‘237 patent does not involve reacting phenols.

Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. See discussion below.
Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1,5 of U.S. Patent No. 8080688;
Claims 1,6 of US Patent No. 10252977;
Claims 1,7 of US Patent No. 8183296;
Claims 1,15 of US Patent No. 10912297;
Claims 1,5 of US Patent No. 8519003
Although the claims at issue are not identical, they are not patentably distinct from each other because in all cases the USPNs process for preparing the phenoxyphenylamidine of formula I require the same active process to produce similarly structured phenoxyphenylamidine. The process steps for the instant Application are: 
Response to Applicant Argument
The rejection of Claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 of U.S. Patent No. 8080688. 


    PNG
    media_image1.png
    886
    625
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    858
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    880
    648
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    283
    media_image4.png
    Greyscale

Which similar steps are recited in the instant US Patented claims rendering the instant claims obvious. Both the USPN claims and instant application claims produce structurally similar phenoxyphenylamidine from the same/similar process steps rending the instant process steps obvious over the instant US Patents. 

Response to Applicant Argument
The rejection of Claims 1-5, 14-20  on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 of U.S. Patent No. 8080688. The Examiner agrees that the instant compounds of formula I differs structurally from the USPN ‘688 compounds of formula I. However the process steps in the USPN requires the structurally similar compound of formula I, the identical other reactants/agents and the same reaction conditions rendering the instant reaction steps obvious. Conducting the reaction with slightly structurally different phenol and nitrobezene compounds differing primarily substituents positioning or substituents’ chemical make up on the ring does not change the process steps of the instant claims in comparison to the patented claims. For this reason new claims 14-20 are included in the rejection. The actual process steps in the patent renders(See claim 5) obvious the instant process steps.  

The rejection of Claims 1-5, 14-20  on the ground of nonstatutory double patenting as being unpatentable over claims 1,7 of U.S. Patent No. 8183296. The Examiner agrees that the instant compounds of formula I differs structurally from the USPN ‘296 compounds of formula I. However the process steps in the USPN require the structurally similar compound of formula I, the identical other reactants/agents and the same reaction conditions rendering the instant reaction steps obvious. Conducting the reaction with slightly structurally different phenol and nitrobezene compounds differing primarily substituents’ positioning or substituents’ chemical make up on the ring does not change the process steps of the instant claims in comparison to the patented claims. For this reason new claims 14-20 are included in the rejection. The actual process steps in the patent renders(See USPN claim 7) obvious the instant process steps. 
 
The rejection of Claims 1-5, 14-20  on the ground of nonstatutory double patenting as being unpatentable over claims 1,6 of U.S. Patent No. 10252977. The Examiner agrees that the instant compounds of formula I differs structurally from the USPN ‘977 compounds of formula I. However the process steps in the USPN require the structurally similar compound of formula I, the identical other reactants/agents and the same reaction conditions rendering the instant reaction steps obvious. Conducting the reaction with slightly structurally different phenol and nitrobezene compounds differing primarily substituents’ positioning or substituents’ chemical make up on the ring does not change the process steps of the instant claims in comparison to the patented claims. For this reason new claims 14-20 are included in the rejection. The actual process steps in the patent renders(See USPN claim 6) obvious the instant process steps.  

The rejection of Claims 1-5, 14-20  on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 of U.S. Patent No. 8519003. The Examiner agrees that the instant compounds of formula I differs structurally from the USPN ‘003 compounds of formula I. However the process steps in the USPN require the structurally similar compound of formula I, the identical other reactants/agents and the same reaction conditions rendering the instant reaction steps obvious. Conducting the reaction with slightly structurally different phenol and nitrobezene compounds differing primarily substituents’ positioning or substituents’ chemical make up on the ring does not change the process steps of the instant claims in comparison to the patented claims. For this reason new claims 14-20 are included in the rejection. The actual process steps in the patent renders(See USPN claim 6) obvious the instant process steps.  

The rejection of Claims 1-5, 14-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1,15 of U.S. Patent No. 10912297. The Examiner agrees that the instant compounds of formula I differs structurally from the USPN ‘297 compounds of formula I. However the process steps in the USPN require the structurally similar compound of formula I, the identical other reactants/agents and the same reaction conditions rendering the instant reaction steps obvious. Conducting the reaction with slightly structurally different phenol and nitrobezene compounds differing primarily substituents’ positioning or substituents’ chemical make up on the ring does not change the process steps of the instant claims in comparison to the patented claims. For this reason new claims 14-20 are included in the rejection. The actual process steps in the patent renders(See USPN claim 7) obvious the instant process steps. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616